                                                                                        United States Bankruptcy Court
                                                                                       District of Minnesota, Minneapolis
                                                                                                     Division
                                                                                              CHAPTER 13 PLAN

    IN RE:                                                                       Case No. 18-43338
                                                                                 CHAPTER 13 PLAN [ X ] Modified
    Nerburn, Thomas Gerard                                                       Dated: June 5, 2019
                                                 Debtor(s)

In a joint case, debtor means debtors in this plan.
                                                 .
Part 1. NOTICE OF NON-STANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR
SECURITY INTEREST AVOIDANCE: Debtors must check the appropriate boxes below to state whether or not the plan
includes each of the following items:
1.1            A limit on the amount of a secured claim based on a valuation of the              [ ] Included       [X] Not included
               collateral for the claim, set out in Parts 9 or 17
1.2            Avoidance of a security interest or lien, set out in Part 17                      [ ] Included       [X] Not included

1.3            Nonstandard provisions, set out in Part 17                                        [X] Included       [ ] Not included

Part 2. DEBTOR’       S PAYMENTS TO TRUSTEE –
2.1 As of the date of this plan, the debtor has paid the trustee $ 10,602.99 .
2.2 After the date of this plan, the debtor will pay the trustee $ varies1 per month for 52 months, beginning in June (mo.) of 2019
    (yr.) for a total of $ 46,100.00. The initial plan payment is due not later then 30 days after the order for relief.
2.3 The minimum plan length is [ X ] 36 months or [ ] 60 months from the date of the initial plan payment unless all allowed
    claims are paid in a shorter time.
2.4 The debtor will also pay the trustee:
2.5 The debtor will pay the trustee a total of $ 56,702.99 [line 2.1 + 2.2 + 2.4].
1   1 payment of $200.00 followed by 51 payments of $900.00 for a 59 month Plan.


Part 3. PAYMENTS BY TRUSTEE –The trustee will pay from available funds only creditors for which proofs of claim have
been filed. The trustee may collect a fee of up to 10% of plan payments, or $ 5,670.30 , [line 2.5 x .10].

Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)): The trustee will promptly pay from available funds
adequate protection payments to creditors holding allowed claims secured by personal property, according to the following schedule,
beginning in month one (1).
                                                                                                                   Number
                                                                                                        Monthly      of         TOTAL
    Creditor                                                                                            Payment   Payments   PAYMENTS
    None

TOTAL                                                                                                                                    0.00

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365) The debtor assumes the following executory
contracts or unexpired leases. Debtor will pay directly to creditors all payments that come due after the date the petition was filed.
Cure provisions, if any, are set forth in Part 8.
    Creditor                                                           Description of Property
    None

Part 6. CLAIMS NOT IN DEFAULT –Payments on the following claims are current and the debtor will pay directly to the
creditors all payments that come due after the date the petition was filed. The creditors will retain liens, if any.
    Creditor                                                           Description of property
    Hennepin County Treasurer                                                 ($2,079.16) property taxes secured by homestead


Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) and 1322(e)) –The trustee will cure payment defaults on the
following claims secured only by a security interest in real property that is the debtor's principal residence. The debtor will pay
directly to creditors all payments that come due after the date the petition was filed. The creditors will retain liens. All following
entries are estimates. The trustee will pay the actual amounts of default.
                                                                                                             Beginning      Number
                                                                           Amount of            Monthly         in            of            TOTAL
 Creditor                                                                    Default            Payment       Month #      Payments      PAYMENTS
 Arvest Central Mortgage                                                33,136.88               633.49          1             53         33,575.00
 Reliant Loan Servicing LLC                                             11,948.75               225.45          1             53         11,949.00
TOTAL                                                                                                                                      45,085.58
                                                                                                             Beginning      Number
                                                               Amount of        Int. rate        Monthly        in            of             TOTAL
 Creditor                                                        Default         (if any)        Payment      Month #      Payments       PAYMENTS
 None

TOTAL                                                                                                                                           0.00

Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION(“                          CRAMDOWN”) PURSUANT TO § 506(§1325(a)(5))
(secured claim amount in plan this Part controls over any contrary amount except for secured claims of governmental units):
The trustee will pay, on account of the following allowed secured claims, the amount set forth in the “   Total Payments”column
below. Unless otherwise specified in Part 17, the creditors will retain liens securing the allowed secured claims until the earlier of
the payment of the underlying debt determined under nonbankruptcy law, or the date of the debtor ’     s discharge, and if this case is
dismissed or converted without completion of the plan, such liens shall also be retained by such holders to the extent recognized by
applicable nonbankruptcy law. Notwithstanding a creditor’        s proof of claim filed before or after confirmation, the amounts
listed in this Part as a creditor’ s secured claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation of the plan is
a determination of the creditor’    s allowed secured claim. For secured claims of governmental units, unless otherwise ordered by
the court, the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c) controls over any contrary
amount.
                                                                                                                                +
                                                                                                    X                        Adequate
                                                                    Beginning                     Number          =         Protection      =
                                    Claim     Secured   Interest       in            Monthly        of             Plan      from Part      TOTAL
 Creditor                          Amount       Claim      Rate      Month #         Payment     Payments      payments              4   PAYMENTS
 None

TOTAL

Part 10. SECURED CLAIMS EXCLUDED FROM § 506 AND NOT SUBJECT TO MODIFICATION (“                                  CRAMDOWN”) (§
1325) (910 vehicles and other things of value)(allowed secured claim controls over any contrary amount): The trustee will pay
in full the amount of the following allowed secured claims. All following entries are estimates, except for interest rate. The
creditors will retain liens. Unmodified 910 claims not in default are addressed in Part 6. Unmodified 910 claims in default are
addressed in Part 8.
                                                                                                                              +
                                                                                                  X                        Adequate
                                                                    Beginning      Monthly      Number         =          Protection        =
                                                Claim    Interest      in          Paymen         of          Plan         from Part        TOTAL
 Creditor                                      Amount       Rate     Month #             t     Payments     payments               4     PAYMENTS



TOTAL

Part 11. PRIORITY CLAIMS (not including claims under Part 12): The trustee will pay in full all claims entitled to priority
under § 507(a)(2) through (a)(10) including the following. The amounts listed are estimates . The trustee will pay the amounts
actually allowed.
                                                                                                           Beginning       Number
                                                                           Estimate            Monthly        in             of             TOTAL
 Creditor                                                                    Claim             Payment      Month #       Payments       PAYMENTS
 Minnesota Department Of Revenue                                           116.68              116.68          1             1             116.68
 IRS
 DSO
TOTAL                                                                                                                                         116.68

Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS: The trustee will pay in full all domestic support obligation claims
entitled to priority under § 507(a)(1), including the following. The amounts listed are estimates. The trustee will pay the amounts
actually allowed.
                                                                                                            Beginning      Number
                                                                           Estimate            Monthly         in            of             TOTAL
 Creditor                                                                    Claim             Payment       Month #      Payments       PAYMENTS
 None

TOTAL                                                                                                                               0.00

Part 13. SEPARATE CLASSES OF UNSECURED CREDITORS –In addition to the class of unsecured creditors specified in
Part 14, there shall be separate classes of non-priority unsecured creditors described as follows:
The trustee will pay the allowed claims of the following creditors. All entries below are estimates .
                                                                                                   Beginning    Number
                                                           Estimated    Int. Rate        Monthly      in          of           TOTAL
 Creditor                                                    Amount      (if any)        Payment    Month #    Payments     PAYMENTS
 None

TOTAL                                                                                                                               0.00

Part 14. TIMELY FILED UNSECURED CLAIMS –The trustee will pay holders of nonpriority unsecured claims for which
proofs of claim were timely filed the balance of all payments received by the trustee and not paid under Parts 3, 7, 8, 9, 10, 11, 12
and 13 their pro rata share of approximately $ 5,830.43 [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].
14.1     The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are $ 0.00
14.2     The debtor estimates that the debtor's total unsecured claims (excluding those in Parts 9 and 13) are $ 5,830.43.
14.3     Total estimated unsecured claims are $ 5,830.43 [line 14.1 + 14.2].

Part 15. TARDILY-FILED UNSECURED CLAIMS –All money paid by the debtor to the trustee under Part 2, but not distributed
by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13 and 14 will be paid to holders of allowed nonpriority unsecured claims for
which proofs of claim were tardily filed.

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY: The debtor has surrendered or
will surrender the following property to the creditor. The debtor requests that the stays under §§ 362(a) and 1301(a) be terminated as
to the surrendered collateral on the effective date of confirmation.
 Creditor                                                          Description of Property
 None

Part 17. NONSTANDARD PROVISIONS: The Trustee may distribute additional sums not expressly provided for herein at the
trustee’ s discretion. Any nonstandard provisions, as defined in FRBP 3015(c), must be in this Part. Any nonstandard provision
placed elsewhere in the plan is void. Any request by the debtor to modify a claim secured only by a security interest in real property
that is the debtor’ s principal residence must be listed in this Part and the debtor must bring a motion to determine the value of the
secured claim pursuant to Local Rule 3012-1(a).
The Debtor(s) shall send the Trustee each year during the Chapter 13 Plan copies of his/her federal and state income tax
returns at the time they are filed. The debtor shall also promptly report to the Trustee the receipt of any state and federal
tax refunds for the duration of this Chapter 13 case. The Debtors shall be entitled to retain the first $1,200.00 (if individual
or $2,000.00 if joint) plus any earned income credit (EIC) plus any Minnesota Working Family Credit. Any remaining
amounts shall be turned over to the Chapter 13 trustee as additional plan payments.

                           Class of Payment                                                                    Amount to be paid
SUMMARY OF PAYMENTS –
Payments by trustee [Part 3]                                                                                         $          5,670.30
Home Mortgage in default [Part 7]                                                                                    $         45,085.58
Claims in Default [Part 8]                                                                                           $              0.00
Secured Claims subject to modification (cramdown) pursuant to § 506 [Part 9]                                         $
Secured Claims excluded from § 506 [Part 10]                                                                         $
Priority Claims [Part 11]                                                                                            $            116.68
Domestic Support Obligation Claims [Part 12]                                                                         $              0.00
Separate Classes of Unsecured Creditors [Part 13]                                                                    $              0.00
Timely filed Unsecured Claims [Part 14]                                                                              $          5,830.43
TOTAL (must equal line 2.5)                                                                                          $         56,702.99




 Certification regarding non-standard provisions:
 I certify that this plan contains no non-standard
 provision except as placed in Part 17.
                                                                  Signed: /s/ Thomas Gerard Nerburn
                                                                  Debtor 1
Signed: /s/ Jeffrey Leiviska                 Signed:
Attorney for debtor(s) or debtor if pro se   Debtor2
JEFFREY A. LEIVISKA, P.A.


                                                      P.O. Box 241315
                                                      Apple Valley, MN 55124-1315
                                                      w: 952.250.2660 f: 952.891.2299
July 23, 2019

TO ALL INTERESTED PARTIES:                  NOTICE OF CONTINUED HEARING

Re:        Ncrburn, Thomas Gerard          Chapter 13             Bky. Case No. 18-43338


To Whom It May Concern:

Please take notice that the Chapter 13 Confirmation Hearing for the above-referenced case
has been rescheduled to August 1, 2019 at 10:30 a.m. at U.S. Courtroom 7 West, 7th
Floor, 300 S. 4 th Street, Minneapolis, MN 55415.

NOTICE OF !'RECONFIRMATION MODIFICATION OF CHAPTER 13 PLAN

Please see the amended Chapter 13 Plan served upon you along with Local Fonn 1009-1
and the Debtor's signature page declared upon penalty of perjury that the foregoing is true
and correct.

                                                   .Jeffrey A Leiviska, P.A .
                                                                   .
                                         Signed:                N'--
                                                Jeffre   . I: iviska, #220747
                                                P.O. Box 241315
                                                Apple Valley, MN 55124-1315
                                                W: 952.250.2660 F: 952.89! .2299
                                                Attorney(s) for Debtor(s)


Enc.
cc:    Client


                                leiviskajeff@hotmail.com
Local Form 1009-1 (05/18)




                                            UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF MINNESOTA


               In re: Nerburn, Thomas Gerard                                       Case No. 18-43338



                        Debtor(s).


                                 SUMMARY OF AMENDMENTS TO VOLUNTARY PETITION,
                                       LISTS, SCHEDULES AND STATEMENTS

               1.           Attached to this form are the following amended documents:

                            G Petition
                            G Schedule A/B
                            G Schedule C
                            G Schedule D
                            G Schedule E/F
                            G Schedule G
                            G Schedule H
                            G Schedule I
                            G Schedule J
                            G Schedule J-2
                            G Summary of assets and liabilities and certain statistical information (note that
                              this Summary MUST BE submitted with any amended schedule)
                            G Statement of financial affairs
                            G Statement of intention
                            G Statement of current monthly income/means test calculation
                            G
                            ✔ Other (specify):

                              Chapter 13 Plan



               2.     For each amended document attached, clearly identify all changes (additions and
                      deletions) to the amended document when compared with the original or most
                      recent amendment:
                      Plan:
                      2.1: included the paid to date amount: $10,602.99
                      2.2: changed to 52 more months beginning June, 2019 including the revised total amount
                      2.4: deleted the amount
                      2.5: revised total amount and edited to show remaining payment schedule
                      Part 3: revised trustee amount
                      Part 7: revised total amount
                      Part 14: revised unsecured creditor amount
                      Class of Payments - Total: revised amount
                      Moved Hennepin County claim to Part 6
                                                                                                                United States Bankruptcy Court
                                                                                                           District of Minnesota, Minneapolis Division

                                                                   IN RE:                                                                                    Case No. 18-43338
                                                                   Nerburn, Thomas Gerard                                                                    Chapter 13
                                                                                                           Debtor(s)

                                                                                                                   CERTIFICATE OF MAILING
                                                                   The undersigned hereby certifies that a true copy of the following document(s):
                                                                   Notice of PreConfirmation Modification of Chapter 13 Plan; Amended Chapter 13 Plan; Local Form 1009-1; Signature
                                                                   Declaration Page




                                                                   was(were) mailed to all persons in interest at the addresses set forth in the exhibit which is attached hereto, electronically or
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   by first class mail, postage prepaid, on this 23rd day of            July       , 2019 .




                                                                                                                                      /s/ Jeffrey Leiviska
                                                                                                                                      Jeffrey Leiviska 0220747
                                                                                                                                      Jeffrey A. Leiviska, P.A.
                                                                                                                                      PO Box 241315
                                                                                                                                      Apple Valley, MN 55124-1315
                                                                                                                                      (952) 250-2660 Fax: (952) 891-2299
                                                                                                                                      leiviskajeff@hotmail.com
                                                                   Arvest Central Mortgage Company   Evans-Nordby Funeral Homes Inc.          Hennepin County Treasurer
                                                                   PO Box 8045                       Federated Funeral Directors of America   A600 Government Center
                                                                   Little Rock, AR 72203-8045        PO Box 19244                             300 S S 6th Street
                                                                                                     Springfield, IL 62794                    Minneapolis, MN 55487-0060




                                                                   Minnesota Department Of Revenue   Reliant Loan Servicing LLC               Wilford, Geske & Cook, PA
                                                                   PO Box 64447                      920 Cassatt Rd Ste 210                   7616 Currell Blvd Ste 200
                                                                   Saint Paul, MN 55164-0447         Berwyn, PA 19312-1178                    Woodbury, MN 55125-2296
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
REV!SliD !2/15




                                                United States Bankruptcy Court
                                           District of Minnesota, Minneapolis Division

INRE:                                                                                         Case No . .1~-_13338
Nerburn, Thomas Gerard
                                          D~b!ors




                                                SIGNATURE DECLARATION

           j PETITION, SCHEDULES & STATEMENTS
           j CHAPTER 13 PLAN
          ] VOLUNTARY CONVERSION. SCHEDULES & ST ATEMENTS
        { ] AMENDMENT TO PETITION, SCHEDULES & STATEMENTS
        [X] MODIFIED CHAPTER 13 PLAN
        [ ] OTHER: PLEASE DESCRIBE: _ _ _ __

        I [We], the undersigned debtor(s) or authorized representative of the debtor. make the following declarations
        under penalty of perjury:
        I.       The information I have given my attorney for the electronically filed petition, statements, schedules.
                 ame-ndments. and/or chapter 13 plan. as indicated above, is true and correct:

        2        The Social Security Number or Ta:i. Identification Number I have given to my attorney for entry into
                 the court·s Case Management/Electronic Case Filing (CM/ECF) system as a part of the electronic
                 commencement of the above~referenced case is true and correct;

        3.       findividual debtors only] lfno Social Security Number was provided as described In paragraph 2
                 above, it is because I do not have a Social Security Number;

       4.        I consent to my attorney electronically filing with the United States Ba11krup1cy C()urt my petition.
                 statements and schedules, amendments. and/or chapter 13 plan. as ind teated above. together with
                 a scanned image ofthis Signature Declaration;

        5.       My electronic signature contained on the documents filed with the Bankruptcy Court has the same
                 effect as if it were my original signature on those documents; and

       6.        [corporate and partnership debtors only] I have been authorized to file this petitmn on behalf of
                 the dehtor.




     /~-"""/C"
      '-,,.,,-r~
                     // '   _,;r',,,_
                 ./'f,{? ~¾~:-_.,.- __ .- SignatureofDebtor2
       Signature of Debtor J7or Aufh     zed        = '-~-
       Representative

       Thomas Gerard Nerburn
       Printed name of Debtor I or Authorized                     Printed Name of Debtor 2
       Rcprcscnlativ"-'
